UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4600


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MICHAEL ANTHONY BARRETT, JR.,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:08-cr-00398-JAB-1)


Submitted:    January 25, 2010              Decided:   February 12, 2010


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram,
First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.     Graham Tod Green, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael Anthony Barrett, Jr., pled guilty to one count

of possession of a firearm by a convicted felon, in violation of

18 U.S.C. §§ 922(g)(1), 924(e) (2006).                 He was found to be an

armed career criminal under the Armed Career Criminal Act, 18

U.S.C. § 924(e), and U.S. Sentencing Guidelines Manual § 4B1.4

(2008), and was sentenced to 220 months’ imprisonment.                     He now

appeals.      Counsel    has    filed    a   brief     pursuant   to    Anders   v.

California,     386   U.S.   738      (1967),   stating    that   there    are    no

meritorious issues for appeal, but questioning whether Barrett’s

sentence is reasonable.         Barrett has filed a pro se supplemental

brief in which he asserts that his guilty plea was not knowingly

and   voluntarily       made,    that     the    district    court       committed

procedural error in imposing his sentence, and that his counsel

rendered ineffective assistance.             We affirm.

           Because Barrett did not move in the district court to

withdraw his guilty plea, his challenge to the adequacy of the

Fed. R. Crim. P. 11 hearing is reviewed for plain error.                         See

United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).

Our review of the transcript of the plea hearing leads us to

conclude that the district court substantially complied with the

mandates of Rule 11 in accepting Barrett’s guilty plea and that

the   court’s    omissions      did    not    affect    Barrett’s      substantial

rights.    Critically, the transcript reveals that the district

                                         2
court ensured the plea was supported by an independent factual

basis     and     that        Barrett       entered          the        plea     knowingly          and

voluntarily       with    an    understanding              of     the    consequences.              See

United        States     v.     DeFusco,             949     F.2d        114,      116,        119-20

(4th Cir. 1991).

               Turning     to    Barrett’s            sentence,          we     review       it    for

reasonableness,          applying           an       abuse-of-discretion                    standard.

Gall v. United States, 552 U.S. 38, 41 (2007).                                    In conducting

this review, we must first examine the sentence for “significant

procedural error, such as failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory,       failing        to     consider            the    [18     U.S.C.]           § 3553(a)

[(2006)]       factors,        selecting         a     sentence           based        on     clearly

erroneous facts, or failing to adequately explain the chosen

sentence.”       Id. at 51.          When “rendering a sentence, the district

court must make an individualized assessment based on the facts

presented,”       applying       the       “relevant         § 3553(a)          factors       to    the

specific circumstances of the case before it.”                                 United States v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal quotation

marks    and    emphasis        omitted).            The     district          court    must       also

“state    in     open    court       the    particular            reasons       supporting          its

chosen sentence” and “set forth enough to satisfy” this court

that     it    has     “considered         the   parties’              arguments       and    has    a

reasoned      basis     for    exercising        [its]           own    legal    decisionmaking

                                                 3
authority.”        Id.   (internal       quotation    marks     omitted).       The

district court, however, is not required to “robotically tick

through    § 3553(a)’s     every     subsection.”         United       States    v.

Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

            If the sentence is free of procedural error, we then

consider the substantive reasonableness of the sentence, taking

into account the totality of the circumstances.                  Gall, 552 U.S.

at 51.     If the sentence is within the appropriate Guidelines

range,    this   court   applies     a   presumption    on    appeal    that    the

sentence is reasonable.       See United States v. Go, 517 F.3d 216,

218 (4th Cir. 2008).

            We conclude that the district court did not commit

procedural    or   substantive     error      in   sentencing    Barrett.       The

district court properly calculated and treated as advisory the

Guidelines’ imprisonment range of 188 to 235 months.                    The court

heard argument from the parties on the appropriate sentence and

gave Barrett an opportunity to allocute.                The court considered

the relevant § 3553(a) factors, addressing on the record the

nature and circumstances of the offense, Barrett’s history and

characteristics, and the need for the sentence to protect the

public.    Further, neither counsel nor Barrett offers any grounds

to rebut the presumption on appeal that the within-Guidelines

sentence of 220 months’ imprisonment is reasonable.



                                          4
            Finally,       Barrett’s             claim       that    counsel            rendered

ineffective      assistance         is    more    appropriately           considered        in    a

post-conviction      proceeding            brought       pursuant         to     28     U.S.C.A.

§ 2255 (West Supp. 2009), unless counsel’s alleged deficiencies

conclusively      appear       on    the    record.           See    United           States     v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999).                             Because we find

no   conclusive     evidence         on    the     record     that    counsel           rendered

ineffective assistance, we decline to consider this claim on

direct appeal.

            As required by Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                                       We

therefore   affirm       the    district         court’s      judgment.              This   court

requires that counsel inform Barrett, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If    Barrett       requests         that    a   petition       be       filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in     this       court    for      leave   to        withdraw       from

representation.      Counsel’s motion must state that a copy thereof

was served on Barrett.

            We dispense with oral argument because the facts and

legal    contentions      are       adequately       presented       in        the     materials

before    the    court   and        argument      would      not    aid    the        decisional

process.

                                                                                        AFFIRMED

                                              5